DOCUMENTS UNDERCase
                 SEAL         3:18-cr-00483-SI Document 5 FiledTOTAL
                                                                10/12/18   Page
                                                                     TIME (m ins): 1 of141m
M AGISTRATE JUDGE                          DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                             Karen L. Hom                             FTR: 10:50-11:04
MAGISTRATE JUDGE                           DATE                                     NEW CASE         CASE NUMBER
JOSEPH C. SPERO                            October 12, 2018                                          18-CR-0483-SI-2
                                                       APPEARANCES
DEFENDANT                                  AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Jose Sotomayor                                       Y        P      Gabriela Bischof                      APPT.
U.S. ATTORNEY                              INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Ross Weingarten                            NA                                     SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                              Tim Elder                               APPT'D COUNSEL              OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
          INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                         STATUS
                                                                                                             TRIAL SET
          I.D. COUNSEL              ARRAIGNMENT            BOND HEARING            IA REV PROB. or           OTHER
                                                                                   or S/R
          DETENTION HRG             ID / REMOV HRG         CHANGE PLEA             PROB. REVOC.              ATTY APPT
    held                                                                                                     HEARING
                                                      INITIAL APPEARANCE
          ADVISED                ADVISED                  NAME AS CHARGED               TRUE NAME:
          OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                  ARRAIGNED ON             READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                   INDICTMENT               SUBSTANCE
                                                           RELEASE
      RELEASED             ISSUED                     AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R               APPEARANCE BOND            $ 50,000 p/r                                       SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION             PRETRIAL               DETAINED          RELEASED      DETENTION HEARING             REMANDED
      FOR                SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION          REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                      NOT GUILTY                GUILTY                       GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA            PLEA AGREEMENT               OTHER:
    REPORT ORDERED                                         FILED
                                                         CONTINUANCE
TO:                                 ATTY APPT               BOND                  STATUS RE:
10/26/18 (prev set)                 HEARING                 HEARING               CONSENT                   TRIAL SET

AT:                                 SUBMIT FINAN.           PRELIMINARY           CHANGE OF                 STATUS
                                    AFFIDAVIT               HEARING               PLEA
11:00 AM                                                    _____________
BEFORE HON.                         DETENTION               ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                    HEARING                                                                 SENTENCING
Illston
          TIME W AIVED              TIME EXCLUDABLE         IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                    UNDER 18 § USC          REMOVAL               CONFERENCE                HEARING
                                    3161                    HEARING
                                                 ADDITIONAL PROCEEDINGS
Gov't Oral Motion to Unseal Entire Case - GRANTED. Proffers heard.

cc: JCS, TK
                                                                                          DOCUMENT NUMBER:
